         Case: 2:19-cv-04902-GCS-EPD Doc #: 17 Filed: 11/08/19 Page: 1 of 2 PAGEID #: 207

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                    SouthernDistrict
                                                 __________ District of
                                                                     of __________
                                                                        Ohio

                                                                    )
     James Khalil, Hugh (Joseph) Dyer, Jerrold L.                   )
      Solomon, Joseph Bechtel, Michael Murphy,                      )
                and John Does 29-66
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 2:19-cv-04902
                                                                    )
                                                                    )
                                                                    )
                 The Ohio State University                          )
                                                                    )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       The Ohio State University Office of Legal Affairs
                                       1590 North High Street
                                       Suite 500
                                       Columbus, Ohio 43201




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                  Scott E. Smith, Esq.                 ,ODQQ00DD]HO
                                  Scott Elliot Smith, LPA              'HEELH/*UHHQEHUJHU
                                  5003 Horizons Drive, Suite 100       0DULVVD%HQDYLGHV
                                  Columbus, Ohio 43220
                                                                       (PHU\&HOOL%ULQFNHUKRII $EDG\//3
                                                                       )LIWK$YHWK)ORRU
                                                                       1HZ<RUN1<
         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT

                11/08/2019
Date:
                                                                                           Signature of Clerk or Deputy Clerk
          Case: 2:19-cv-04902-GCS-EPD Doc #: 17 Filed: 11/08/19 Page: 2 of 2 PAGEID #: 208

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-04902

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
